Title: To Benjamin Franklin from Chaumont: Promissory Notes, 1 January 1779
From: Chaumont
To: Franklin, Benjamin



  Passi ce 1e Janvier 1779.
    30000 l.t.
Bon pour la somme de trente Mils Livres que Je payray le trente de ce mois a l’ordre de Mr. Docteur Franklin valeur recue de M. Williams son Neveu.
(signé) Leray DE Chaumont
vrai Copie H. Ford secr.



  Passi ce 1e Janvier 1779.
  20,000 l.t.

Bon pour la somme de vingt mils Livres que Je payray a la fin de fevrier prochain a l’ordre de M. Le Docteur Franklin valeur recue comptant de M. Williams son Neveu.
(signé) Le Ray DE Chaumont
vrai Copie. H. Ford secr.

  
Notation: Chaumont promissory note to Dr. Franklin for Livres 50,000. (Copy).
